DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (USPN 10,440,670).
Regarding claim 1, Park teaches a user equipment comprising: a transmitter configured to transmit, to a first cell, information requesting radio resource for V2X sidelink communication [Col. 18, lines 10-34, transmits request for resources for V2X sidelink communication, Col. 12, lines 42-48 and Col. 26, lines 6-12]; and a receiver configured to receive from the first cell, a message for a handover from the first cell to a second cell, wherein the message includes information 
Regarding claim 2, Park teaches the controller is configured to performing the handover in response to receiving the message, and the transmitter is configured to transmit the V2X sidelink communication during performing the handover by using the resource pool indicated by the message [Col. 27, lines 42 – Col. 29, line 13].
Regarding claim 3, Park teaches base station comprising a receiver configured to receive from a user equipment, information requesting radio resource for V2X sidelink communication [Col. 18, lines 10-34, transmits request for resources for V2X sidelink communication, Col. 12, lines 42-48 and Col. 26, lines 6-12]; and a transmitter configured to transmit to the user equipment, a message for a handover from a first cell to a second cell, wherein the message includes information indicating a resource pool used for transmitting the 
Regarding claim 4, Park teaches a method comprising: transmitting by a user equipment to a first cell, information requesting radio resource for V2X sidelink communication [Col. 18, lines 10-34, transmits request for resources for V2X sidelink communication, Col. 12, lines 42-48 and Col. 26, lines 6-12]; and receiving by the user equipment from the first cell, a message for a handover from the first cell to a second cell, wherein the message includes information indicating a resource pool used for transmitting the V2X sidelink communication during performing the handover, and synchronization information indicating synchronization configuration used for transmitting synchronization in the V2X sidelink communication during performing the handover [Col. 27, lines 42 – Col. 29, line 13, when a handover is happening from cell A to cell B, resource pool for communication is communicated and synchronization information is communicated for synchronization of V2X communication].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Belleschi et al. (USPN 10,575,224) teaches performing cellular handover process with respect to second cell, including acquiring cellular synchronization with respect to second cell in response to receiving handover signaling indicating cellular handover of the wireless device from first cell, and performing sidelink synchronization process with respect to second cell, including acquiring sidelink timing synchronization with respect to second cell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/     Primary Examiner, Art Unit 2464